                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ANTONIO C. ROBINSON,
ADC #110422                                                                      PLAINTIFF

V.                                    5:19-CV-339-BRW-BD

ESTELLA BLAND, et al.                                                            DEFENDANTS

                                            ORDER

       I have received a Partial Recommended Disposition (Recommendation) from Magistrate

Judge Beth Deere. The parties have not filed objections. After careful consideration, I approve

and adopt the Recommendation in all respects.

       Mr. Robinson’s motion for preliminary injunctive relief (Doc. No. 56) is DENIED.

       IT IS SO ORDERED, this 2nd day of April, 2020.


                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE
